Exhibit 10.1
 
 
Execution Version
 

 


 


 
MASTER AGREEMENT
 


 
by and between
 
 
 
 
CONTANGO ORE, INC.
 


 
and
 


 
ROYAL GOLD, INC.
 


 


 
dated as of
 
September 29, 2014
 
 
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
       
Page
 
Article I       The Closing
1
Section 1.01
Closing
1
Article II      Representations and Warranties of the Company
2
Section 2.01
Organization; Standing and Power
2
Section 2.02
Authority; Non-contravention; Governmental Consents
2
Section 2.03
Legal Actions; Orders
4
Section 2.04
Absence of Certain Changes or Events
4
Section 2.05
Brokers' and Finders' Fees
4
Section 2.06
Proxy Statement
4
Section 2.07
Joint Venture Agreement Representations and Warranties
5
Article III     Representations and Warranties of Royal Gold
5
Section 3.01
Organization
5
Section 3.02
Authority; Non-contravention; Governmental Consents
5
Section 3.03
Proxy Statement
6
Section 3.04
Legal Actions; Orders
6
Article IV     Covenants
6
Section 4.01
Conduct of Business of the Company
6
Section 4.02
Conduct
8
Section 4.03
Access to Information; Confidentiality
8
Section 4.04
No Solicitation
8
Section 4.05
Stockholders Meeting; Preparation of Proxy Materials
11
Section 4.06
Notices of Certain Events
12
Section 4.07
Reasonable Best Efforts
12
Section 4.08
Public Announcements
13
Section 4.09
Formation of the Joint Venture
13
Article V      Conditions
13
Section 5.01
Conditions to Each Party's Obligation to Effect the Transactions
13
Section 5.02
Conditions to Obligations of Royal Gold
14
Section 5.03
Conditions to Obligation of the Company
15

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Article VI     Termination, Amendment and Waiver
16
Section 6.01
Termination By Mutual Consent
16
Section 6.02
Termination By Either Royal Gold or the Company
16
Section 6.03
Termination By Royal Gold
17
Section 6.04
Termination By the Company
17
Section 6.05
Notice of Termination; Effect of Termination
18
Section 6.06
Fees and Expenses Following Termination
18
Section 6.07
Amendment
19
Section 6.08
Extension; Waiver
19
Article VII    Miscellaneous
19
Section 7.01
Definitions
19
Section 7.02
Interpretation; Construction
25
Section 7.03
Survival
25
Section 7.04
Governing Law
26
Section 7.05
Submission to Jurisdiction
26
Section 7.06
Waiver of Jury Trial
26
Section 7.07
Notices
27
Section 7.08
Entire Agreement
27
Section 7.09
No Third Party Beneficiaries
28
Section 7.10
Severability
28
Section 7.11
Assignment
28
Section 7.12
Remedies
28
Section 7.13
Specific Performance
28
Section 7.14
Counterparts; Effectiveness
29



 
ii

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Exhibits
 
Exhibit A
Form of Voting Agreement Exhibit B  Form of Assignment Agreements  Exhibit C 
Form of Joint Venture Agreement  Exhibit D  Form of Joint Venture Certificate 
Exhibit E  Form of Tetlin Estoppel and Agreement  Exhibit F  Form of Tetlin
Stability Agreement  Exhibit G  Tetlin Resolution (Council)  Exhibit H  Tetlin
Resolution (Tribe)  Exhibit I  Tetlin Ordinance 

 
 
iii

--------------------------------------------------------------------------------

 
 
MASTER AGREEMENT
 
This Master Agreement (this “Agreement”), is entered into as of September 29,
2014, by and between CONTANGO ORE, INC., a Delaware corporation (the “Company”)
and ROYAL GOLD, INC. a Delaware corporation (“Royal Gold”). Capitalized terms
used herein (including in the immediately preceding sentence) and not otherwise
defined herein shall have the meanings set forth in Section 7.01 hereof.
 
RECITALS
 
 WHEREAS, the parties intend that the Company and Royal Gold enter into the
Joint Venture Agreement (directly or through their Affiliates) on the terms and
subject to the conditions set forth herein;
 
 WHEREAS, the Board of Directors of the Company (the “Company Board”) has
unanimously (a) determined that it is in the best interests of the Company and
its stockholders, and declared it advisable, to enter into this Agreement and
the other Transaction Agreements, in each case with Royal Gold or the other
counterparties thereto, (b) approved the execution, delivery and performance of
this Agreement and the other Transaction Agreements and the consummation of the
Transactions, and (c) resolved, subject to the terms and conditions set forth in
this Agreement, to recommend the approval of the Transactions by the
stockholders of the Company;
 
 WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to Royal Gold to enter into this Agreement, certain
Company stockholders representing thirty-nine and one tenth percent (39.1%) of
the outstanding Company Common Stock have entered into voting agreements, in
substantially the form set forth on Exhibit A hereto, pursuant to which, among
other things, each of such Company stockholders has agreed to vote his, her or
its Company Common Stock in favor of the Transactions (the “Voting Agreement”);
and
 
 WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements in connection with the transactions contemplated by
this Agreement and also to prescribe certain conditions to the Transactions.
 
 NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the parties,
intending to be legally bound, agree as follows:
 
ARTICLE I
The Closing
 
Section 1.01 Closing.  Upon the terms and subject to the conditions set forth
herein, the closing of the Transactions (the “Closing”) will take place at 10
am, mountain time, as soon as practicable (and, in any event, within one (1)
Business Day) after satisfaction or, to the extent permitted hereunder, waiver
of all conditions to the Transactions set forth in Article V (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or, to the extent permitted hereunder, waiver of all such
conditions), unless this Agreement has been terminated pursuant to its terms or
unless another time or date is agreed to in writing by the parties hereto. The
actual date of the Closing is hereinafter referred to as the “Closing Date”.
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
ARTICLE II
Representations and Warranties of the Company
 
Except as set forth in the correspondingly numbered Section of the disclosure
letter, dated the date of this Agreement and delivered by the Company to Royal
Gold prior to the execution of this Agreement (the “Company Disclosure Letter”),
the Company hereby represents and warrants to Royal Gold as follows:
 
Section 2.01 Organization; Standing and Power.  The Company and each of its
Subsidiaries is a corporation, limited liability company or other legal entity
duly organized, validly existing and in good standing (with respect to
jurisdictions that recognize the concept of good standing) under the Laws of its
respective jurisdiction of organization, and has the requisite corporate,
limited liability company or other organizational, as applicable, power and
authority to own, lease and operate its assets and to carry on its business as
now conducted. Each of the Company and its Subsidiaries is duly qualified or
licensed to do business as a foreign corporation, limited liability company or
other legal entity and is in good standing (with respect to jurisdictions that
recognize the concept of good standing) in each jurisdiction where the character
of the assets and properties owned, leased or operated by it or the nature of
its business makes such qualification or license necessary, except where the
failure to be so qualified or licensed or to be in good standing, would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.
 
Section 2.02 Authority; Non-contravention; Governmental Consents.
 
(a) Authority.  The Company has all requisite corporate power and authority to
enter into and to perform its obligations under this Agreement and the other
Transaction Agreements to which it is a party and, subject to, in the case of
the consummation of the Transactions, approval of the Transactions by the
affirmative vote or consent of the holders of a majority of the outstanding
shares of Company Common Stock (the “Requisite Company Vote”), to consummate the
Transactions to which it is a party. The execution and delivery of this
Agreement and the other Transaction Agreements by the Company and the
consummation by the Company of the Transactions has been duly authorized by all
necessary corporate action on the part of the Company and no other corporate
proceedings on the part of the Company are necessary to authorize the execution
and delivery of this Agreement or the other Transaction Agreements or to
consummate the Transactions, subject only, in the case of consummation of the
Transactions, to the receipt of the Requisite Company Vote. The Requisite
Company Vote is the only vote or consent of the holders of any class or series
of the Company’s capital stock necessary to approve and adopt this Agreement and
consummate the Transactions. This Agreement has been duly executed and delivered
by the Company and, assuming due execution and delivery by Royal Gold,
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium and other similar Laws affecting
creditors rights generally and by general principles of equity.
 
 
2

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(b) Non-contravention.  The execution, delivery and performance of this
Agreement and the other Transaction Agreements by the Company, and the
consummation by the Company of the Transactions, do not and will not: (i)
contravene or conflict with, or result in any violation or breach of, the
certificate of incorporation or bylaws of the Company or any of its
Subsidiaries; (ii) subject to compliance with the requirements set forth in
clauses (i) and (ii) of Section 2.02(c) and, in the case of the consummation of
the Transactions, obtaining the Requisite Company Vote, conflict with or violate
any Law applicable to the Company, any of its Subsidiaries or any of their
respective properties or assets; (iii) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or alter the rights or obligations of any third party under, or
give to others any rights of termination, amendment, acceleration or
cancellation, or require any Consent under, any Contract to which the Company or
any of its Subsidiaries is a party or otherwise bound as of the date hereof; or
(iv) result in the creation of a Lien (other than Permitted Liens) on any of the
properties or assets of the Company or any of its Subsidiaries (including the
Contributed Assets), except, with respect to clause (iv) any such Liens which
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.
 
(c) Governmental Consents.  No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to (any of the foregoing
being a “Consent”), any supranational, national, state, municipal, local or
foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority, or any quasi-governmental
or private body exercising any regulatory or other governmental or
quasi-governmental authority (a “Governmental Entity”) is required to be
obtained or made by the Company in connection with the execution, delivery and
performance by the Company of this Agreement or the other Transaction Agreements
or the consummation by the Company of the Transactions, except for: (i) the
filing of the Company Proxy Statement with the Securities and Exchange
Commission (“SEC”) in accordance with the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and such reports under the Exchange Act as may be
required in connection with this Agreement and the Transactions; and (ii) the
other Consents, if any, of Governmental Entities listed in Section 2.02(c) of
the Company Disclosure Letter, and except those that the failure to make or
obtain would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.
 
(d) Board Approval.  The Company Board, by resolutions duly adopted by unanimous
vote at a meeting of all directors of the Company duly called and held and, as
of the date hereof, not subsequently rescinded or modified in any way, has, as
of the date hereof (i) determined that this Agreement, the other Transaction
Agreements and the Transactions are fair to, and in the best interests of, the
Company’s stockholders, (ii) approved and declared advisable this Agreement, the
other Transaction Agreements and the Transactions, in accordance with the DGCL,
(iii) directed that the Transactions be submitted to Company’s stockholders for
approval, and (iv) resolved to recommend that Company stockholders approve the
Transactions (collectively, the “Company Board Recommendation”) and directed
that such matter be submitted for consideration of the stockholders of the
Company at the Company Stockholders Meeting.
 
 
3

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Section 2.03 Legal Actions; Orders.  As of the date hereof, there is no material
claim, action, suit, arbitration, proceeding or, to the Knowledge of the
Company, governmental investigation (each, a Legal Action”), in each case, with
respect to the Contributed Assets, pending, or to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries or any of their
respective properties or assets, by or before any Governmental Entity.  None of
the Company or any of its Subsidiaries is subject to any material order, writ,
assessment, decision, injunction, decree, ruling or judgment of a Governmental
Entity (‘Order”), in each case, with respect to the Contributed Assets, whether
temporary, preliminary or permanent.
 
Section 2.04 Absence of Certain Changes or Events.  Since June 30, 2014, except
in connection with the execution and delivery of this Agreement and the other
Transaction Agreements and the consummation of the Transactions, the business of
the Company and each of its Subsidiaries has been conducted in the ordinary
course of business and there has not been or occurred:
 
(a) any Company Material Adverse Effect or any event, condition, change or
effect that could reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect; or
 
(b) any event, condition, action or effect that, if taken during the period from
the date of this Agreement through the Closing, would constitute a breach of
Section 4.01.
 
Section 2.05 Brokers’ and Finders’ Fees. Except for fees payable to Company
Financial Advisor pursuant to the Engagement Letter, a correct and complete copy
of which has been provided to Royal Gold, the Company has not incurred, nor will
it incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or any similar charges in connection with this Agreement,
the other Transaction Agreements or the Transactions.
 
Section 2.06 Proxy Statement.  None of the information included or incorporated
by reference in the letter to the stockholders, notice of meeting, proxy
statement and forms of proxy (collectively, the “Company Proxy Statement”), to
be filed with the SEC in connection with the Transactions, will, at the date it
is first mailed to the Company’s stockholders or at the time of the Company
Stockholders Meeting or at the time of any amendment or supplement thereof,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, no representation or warranty is made by the Company with respect to
statements made or incorporated by reference therein based on information
supplied by Royal Gold expressly for inclusion or incorporation by reference in
the Company Proxy Statement. The Company Proxy Statement will comply as to form
in all material respects with the requirements of the Exchange Act.
 
 
4

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Section 2.07 Joint Venture Agreement Representations and Warranties.  The
representations and warranties of Company or its wholly-owned subsidiary set
forth in Section 2.2 of the Joint Venture Agreement are hereby incorporated by
reference into this Agreement as if made by Company for all purposes of this
Agreement.
 
ARTICLE III
Representations and Warranties of Royal Gold
 
Royal Gold hereby represents and warrants to the Company as follows:
 
Section 3.01 Organization.  Royal Gold is a corporation duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation.
 
Section 3.02 Authority; Non-contravention; Governmental Consents.
 
(a) Authority. Royal Gold has all requisite corporate power and authority to
enter into and to perform its obligations under this Agreement and the other
Transaction Agreements to which it is a party and to consummate the
Transactions. The execution and delivery of this Agreement and the other
Transaction Agreements to which it is a party by Royal Gold and the consummation
by Royal Gold of the Transactions have been duly authorized by all necessary
corporate action on the part of Royal Gold and no other corporate proceedings on
the part of Royal Gold are necessary to authorize the execution and delivery of
this Agreement or the other Transaction Agreements to which it is a party or to
consummate the Transactions. This Agreement has been duly executed and delivered
by Royal Gold and, assuming due execution and delivery by the Company,
constitutes the valid and binding obligation of Royal Gold, enforceable against
Royal Gold in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium and other similar Laws affecting
creditors rights generally and by general principles of equity.
 
(b) Non-contravention.  The execution, delivery and performance of this
Agreement and the other Transaction Agreements to which it is a party by Royal
Gold and the consummation by Royal Gold of the Transactions, do not and will
not: (i) contravene or conflict with, or result in any violation or breach of,
the certificate of incorporation or by-laws of Royal Gold; (ii) subject to
compliance with the requirements set forth in Section 3.02(c), conflict with or
violate any Law applicable to Royal Gold or any of its properties or assets;
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation, or require
any Consent under any Contract to which Royal Gold or its Subsidiaries are a
party or otherwise bound; or (iv) result in the creation of any Lien (other than
Permitted Liens) on any of the properties or assets of Royal Gold, except, with
respect to clause (iv) any such Liens which would not reasonably be expected to
have, individually or in the aggregate, a Royal Gold Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(c) Governmental Consents. No Consent of any Governmental Entity is required to
be obtained or made by Royal Gold in connection with the execution, delivery and
performance by Royal Gold of this Agreement or the other Transaction Agreements
or the consummation by Royal Gold of the Transactions, except for the filing of
the Company Proxy Statement with the SEC in accordance with the Exchange Act,
and such reports under the Exchange Act as may be required in connection with
this Agreement, the other Transaction Agreements and the Transactions, and
except those that the failure to make or obtain would not reasonably be expected
to have, individually or in the aggregate, a Royal Gold Material Adverse Effect.
 
Section 3.03 Proxy Statement.  None of the information with respect to Royal
Gold that Royal Gold or any of its Representatives furnishes in writing to the
Company expressly for use in the Company Proxy Statement, will, at the date such
Proxy Statement is first mailed to the Company’s stockholders or at the time of
the Company Stockholders Meeting or at the time of any amendment or supplement
thereof, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. Notwithstanding the foregoing, no representation or
warranty is made by Royal Gold with respect to statements made or incorporated
by reference therein supplied by the Company or its Representatives expressly
for inclusion or incorporation by reference in the Company Proxy Statement.
 
Section 3.04 Legal Actions; Orders.  As of the date hereof, there is no material
Legal Action pending, or to the Knowledge of Royal Gold, threatened against
Royal Gold or any of its Subsidiaries or any of their respective properties or
assets, in each case by or before any Governmental Entity. None of Royal Gold or
any of its Subsidiaries is subject to any material Order, whether temporary,
preliminary or permanent.
 
ARTICLE IV
Covenants
 
Section 4.01 Conduct of Business of the Company.  The Company shall, and shall
cause each of its Subsidiaries to, during the period from the date of this
Agreement until the Closing, except as expressly contemplated by this Agreement
or as required by applicable Law or with the prior written consent of Royal
Gold, conduct its business in the ordinary course of business consistent with
past practice, and, to the extent consistent therewith, the Company shall, and
shall cause each of its Subsidiaries to, use its commercially reasonable efforts
to preserve substantially intact the Contributed Assets (including maintaining
the Tetlin Lease and all claims; it being understood that Company or its
Affiliate shall timely pay any amounts due and owing under the Tetlin Lease and
in order to maintain the claims) and its and its Subsidiaries’ business
organization. Without limiting the generality of the foregoing, between the date
of this Agreement and the earlier of the termination of this Agreement and the
Closing, except as otherwise expressly contemplated by this Agreement, including
pursuant to Section 4.04, the Company shall not, nor shall it permit any of its
Subsidiaries to, without the prior written consent of Royal Gold:
 
 
6

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(a) Enter into, create, incur or assume (i) any borrowings under capital leases
relating to the Contributed Assets or (ii) any obligations which would have a
Company Material Adverse Effect;
 
(b) Sell, transfer, lease, or permit the incurrence of any Lien (other than any
Permitted Lien) on, any of the Contributed Assets or, with respect to the
Contributed Assets;
 
(c) Enter into any agreements or commitments relating to the Contributed Assets
with another Person, except on commercially reasonable terms in the ordinary
course of business;
 
(d) Violate in any material respect any Law applicable the Contributed Assets;
 
(e) Violate in any material respect any Contract or Governmental Consent
applicable to the Contributed Assets;
 
(f) Terminate or amend the Tetlin Lease;
 
(g) Commence a Legal Action which would affect in any adverse manner the
Contributed Assets;
 
(h) Purchase, lease, or otherwise acquire any assets relating to the Contributed
Assets, except for supplies, materials, services and equipment purchased,
leased, or acquired by the Company in the ordinary course of business consistent
with past practice;
 
(i) Enter into any royalty, streaming, financing, joint venture or partnership
agreement relating to the Contributed Assets;
 
(j) With respect to the Contributed Assets, other than in the ordinary course of
business, (i)  make any changes in capital expenditures or deferrals of capital
expenditures; or (ii) change any of its business policies;
 
(k) Amend the terms of its certificate of incorporation or bylaws in any manner
that would be reasonably likely to materially impede or delay the consummation
of the Transactions;
 
(l) With respect to the Contributed Assets, make or change any election in
respect of Taxes, adopt or change any accounting method in respect of Taxes,
file any amendment to a Tax return, enter into any closing agreement with a
Governmental Entity relating to Taxes, settle any claim or assessment in respect
of Taxes, or consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of material Taxes if any of the
foregoing could reasonably be expected to adversely and materially impact the
Company or Royal Gold;
 
(m) Intentionally take any other action or fail to exercise commercially
reasonable efforts to take any action that would cause a Company Material
Adverse Effect; or
 
(n) Enter into any Contract or agree, in writing or otherwise, to take any of
the actions described in Section 4.01(a) through Section 4.01(m) above.
 
 
7

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Section 4.02 Conduct.  From the date of this Agreement until the earlier to
occur of the Closing or the termination of this Agreement in accordance with the
terms set forth in Article VI, the Company and Royal Gold shall not, and shall
not permit any of their respective Subsidiaries to, take, or agree or commit to
take, any action that would reasonably be expected to, individually or in the
aggregate, prevent, materially delay or materially impede the consummation of
the Transaction.
 
Section 4.03 Access to Information; Confidentiality.
 
(a) From the date of this Agreement until the earlier to occur of the Closing or
the termination of this Agreement in accordance with the terms set forth in
Article VI, the Company shall, and shall cause its Subsidiaries to, afford to
Royal Gold’s Representatives reasonable access, at reasonable times and in a
manner as shall not unreasonably interfere with the business or operations of
the Company or any Subsidiary thereof, to the officers, employees, accountants,
agents, properties, offices and other facilities and to all books, records,
contracts and other assets of the Company and its Subsidiaries (including the
Contributed Assets), and the Company shall, and shall cause its Subsidiaries to,
furnish promptly to Royal Gold such information concerning the business and
properties of the Company and its Subsidiaries as Royal Gold may reasonably
request from time to time. Neither the Company nor any of its Subsidiaries shall
be required to provide access to or disclose information where such access or
disclosure would jeopardize the protection of attorney-client privilege or
contravene any Law. No investigation shall affect the Company’s representations
and warranties contained herein, or limit or otherwise affect the remedies
available to Royal Gold pursuant to this Agreement.
 
(b) Royal Gold and the Company shall comply with, and shall cause their
respective Representatives to comply with, all of their respective obligations
under the Confidentiality Agreement, dated March 6, 2014, between Royal Gold and
the Company (the “Confidentiality Agreement”), which shall survive the
termination of this Agreement in accordance with the terms set forth therein.
 
Section 4.04 No Solicitation.
 
(a) The Company shall not, and shall cause its Subsidiaries not to, and shall
not authorize its and its Subsidiaries’ directors, officers, employees, advisors
and investment bankers (with respect to any Person, the foregoing Persons are
referred to herein as such Person’s “Representatives”) to solicit, initiate or
knowingly take any action to encourage the submission of any Alternative
Proposal or the making of any proposal that could reasonably be expected to lead
to any Alternative Proposal, or, subject to Section 4.04(b), (i) conduct or
engage in any discussions or negotiations with, disclose any non-public
information relating to the Company or any of its Subsidiaries to, afford access
to the business, properties, assets, books or records of the Company or any of
its Subsidiaries to, or knowingly assist, participate in, facilitate or
knowingly encourage any effort by, any third party that is seeking to make, or
has made, any Alternative Proposal, (ii) (A) amend or grant any waiver or
release under any standstill or similar agreement with respect to any class of
equity securities of the Company or any of its Subsidiaries or (B) approve any
transaction under, or any third party becoming an “interested stockholder”
under, Section 203 of the DGCL, or (iii) enter into any agreement in principle,
letter of intent, memorandum of understanding, term sheet, acquisition
agreement, merger agreement, option agreement, or other Contract relating to any
Alternative Proposal (each, a “Alternative Transaction Agreement”). Subject to
Section 4.04(b), neither the Company Board nor any committee thereof shall fail
to make, withdraw, amend, modify or materially qualify, in a manner adverse to
Royal Gold, the Company Board Recommendation, or recommend an Alternative
Proposal, fail to recommend against acceptance of any tender offer or exchange
offer for the shares of Company Common Stock within ten (10) Business Days after
the commencement of such offer, or make any public statement inconsistent with
the Company Board Recommendation, or resolve or agree to take any of the
foregoing actions (any of the foregoing, a “Company Adverse Recommendation
Change”). The Company shall, and shall cause its Subsidiaries to cease
immediately and cause to be terminated, and shall not authorize of its or their
Representatives to continue, any and all existing activities, discussions or
negotiations, if any, with any third party conducted prior to the date hereof
with respect to any Alternative Proposal and shall enforce any obligation of any
such third party (and its agents and advisors) under any confidentiality or
similar agreement with any such third party (or its agents or advisors) in
possession of non-public information in respect of the Company or any of its
Subsidiaries that was furnished by or on behalf of the Company and its
Subsidiaries to return or destroy (and confirm destruction of) all such
information.
 
 
8

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(b) Notwithstanding Section 4.04(a), prior to the receipt of the Company
Requisite Vote, the Company Board may, and may authorize its Representatives to,
subject to Section 4.04(c), (i) participate in negotiations or discussions with
any third party that has made (and not withdrawn) a bona fide, unsolicited
Alternative Proposal in writing that the Company Board believes in good faith,
after consultation with outside legal counsel and the Company Financial Advisor,
constitutes or would reasonably be expected to result in a Superior Proposal,
(ii) thereafter furnish to such third party non-public information relating to
the Company or any of its Subsidiaries pursuant to an executed confidentiality
agreement that constitutes an Acceptable Confidentiality Agreement, (iii)
following receipt of and on account of a Superior Proposal, make a Company
Adverse Recommendation Change, and/or (iv) take any action that any court of
competent jurisdiction orders the Company to take (which order remains
unstayed), but in each case referred to in the foregoing clauses (i) through
(iv), only if the Company Board determines in good faith, after consultation
with outside legal counsel, that the failure to take such action would
reasonably be expected to cause the Company Board to be in breach of its
fiduciary duties under applicable Law.
 
(c) The Company Board shall not take any of the actions referred to in clauses
(i) through (iv) of Section 4.04(b) unless the Company shall have delivered to
Royal Gold a prior written notice advising Royal Gold that it intends to take
such action. The Company shall notify Royal Gold promptly (but in no event later
than forty-eight (48) hours) after it or any of its Representatives receives any
Alternative Proposal, any inquiry that would reasonably be expected to lead to
an Alternative Proposal, any request for non-public information relating to the
Company or any of its Subsidiaries or for access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries by any third
party.  In such notice, the Company shall identify the third party making, and
the material terms and conditions of, any such Alternative Proposal, indication
or request. The Company shall keep Royal Gold reasonably informed, on a current
basis, of the status and material terms of any such Alternative Proposal,
indication or request, including any material amendments or proposed amendments
as to price and other material terms thereof.  The Company shall provide Royal
Gold with at least forty-eight (48) hours prior notice of any meeting of the
Company Board (or such lesser notice as is provided to the members of the
Company Board) at which the Company Board is reasonably expected to consider any
Alternative Proposal.  The Company shall promptly provide Royal Gold with a list
of any non-public information concerning the Company’s business, present or
future performance, financial condition or results of operations, provided to
any third party, and, to the extent such information has not been previously
provided to Royal Gold, copies of such information.  The Company shall ensure
that any Acceptable Confidentiality Agreement to which it is a party shall
permit the Company to comply with its obligations set forth in this Section
4.04(c).
 
 
9

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(d) Except as set forth in this Section 4.04(d), the Company Board shall not
make any Company Adverse Recommendation Change or enter into (or permit any
Subsidiary to enter into) an Alternative Transaction Agreement. Notwithstanding
the foregoing, at any time prior to the receipt of the Company Requisite Vote,
the Company Board may make a Company Adverse Recommendation Change or enter into
(or permit any Subsidiary to enter into) an Alternative Transaction Agreement,
if: (i) the Company promptly notifies Royal Gold, in writing, at least three (3)
Business Days (the “Notice Period”) before making a Company Adverse
Recommendation Change or entering into (or causing a Subsidiary to enter into)
an Alternative Transaction Agreement, of its intention to take such action with
respect to a Superior Proposal, which notice shall state that the Company has
received an Alternative Proposal that the Company Board intends to declare a
Superior Proposal and that the Company Board intends to make a Company Adverse
Recommendation Change and/or the Company intends to enter into an Alternative
Transaction Agreement; (ii) the Company attaches to such notice the most current
version of the proposed agreement, if any (which version shall be updated on a
prompt basis) and the identity of the third party making such Superior Proposal;
(iii) the Company shall, and shall cause its Subsidiaries to, and shall use its
commercially reasonable efforts to cause its and its Subsidiaries’
Representatives to, during the Notice Period, negotiate with Royal Gold in good
faith to make such adjustments in the terms and conditions of this Agreement and
the other Transaction Agreements so that such Alternative Proposal ceases to
constitute a Superior Proposal, if Royal Gold, in its discretion, proposes to
make such adjustments (it being agreed that in the event that, after
commencement of the Notice Period, there is any material revision to the terms
of a Superior Proposal, including, any revision in price, the Notice Period
shall be extended, if applicable, to ensure that at least three (3) Business
Days remains in the Notice Period subsequent to the time the Company notifies
Royal Gold of any such material revision (it being understood that there may be
multiple extensions in the event there are multiple revisions to the terms of a
Superior Proposal)); and (iv) the Company Board determines in good faith, after
consulting with outside legal counsel and its Company Financial Advisor, that
such Alternative Proposal continues to constitute a Superior Proposal after
taking into account any adjustments made by Royal Gold during the Notice Period
in the terms and conditions of the Transaction Agreements.
 
 
10

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Section 4.05 Stockholders Meeting; Preparation of Proxy Materials.
 
(a) The Company shall take all action necessary to duly call, give notice of,
convene and hold the Company Stockholders Meeting as soon as reasonably
practicable after the date of this Agreement, and, in connection therewith, the
Company shall mail the Company Proxy Statement to the holders of Company Common
Stock in advance of such meeting. Except to the extent that the Company Board
shall have effected a Company Adverse Recommendation Change as permitted by
Section 4.04(b) hereof, the Company Proxy Statement shall include the Company
Board Recommendation. Subject to Section 4.04(d) hereof, the Company shall use
reasonable best efforts to (i) solicit from the holders of Company Common Stock
proxies in favor of the approval of the Transactions and (ii) take all other
actions necessary or advisable to secure the vote or consent of the holders of
Company Common Stock required by applicable Law to obtain such approval. The
Company shall keep Royal Gold updated with respect to proxy solicitation results
as requested Royal Gold. The Company shall not postpone or adjourn the Company
Stockholders Meeting without the consent of Royal Gold (other than in order to
obtain a quorum of its stockholders). Nothing herein shall be deemed to relieve
the Company of its obligation to submit the Transactions to its stockholders for
a vote on the approval thereof.  The Company agrees that, unless this Agreement
shall have been terminated in accordance with Article VI, its obligations to
hold the Company Stockholders Meeting pursuant to this Section 4.05 shall not be
affected by the commencement, public proposal, public disclosure or
communication to the Company of any Superior Proposal or by any Company Adverse
Recommendation Change.
 
(b) In connection with the Company Stockholders Meeting, as soon as reasonably
practicable following the date of this Agreement the Company shall prepare and
file the Company Proxy Statement with the SEC. Royal Gold and the Company will
cooperate and consult with each other in the preparation of the Company Proxy
Statement. Without limiting the generality of the foregoing, Royal Gold will
furnish to the Company the information relating to it required by the Exchange
Act and the rules and regulations promulgated thereunder to be set forth in the
Company Proxy Statement. The Company shall not file the Company Proxy Statement,
or any amendment or supplement thereto, without providing Royal Gold a
reasonable opportunity to review and comment thereon (which comments shall be
reasonably considered by the Company). The Company shall use its reasonable best
efforts to resolve, and each party agrees to consult and cooperate with the
other party in resolving, all SEC comments with respect to the Company Proxy
Statement as promptly as practicable after receipt thereof and to cause the
Company Proxy Statement in definitive form to be cleared by the SEC and mailed
to the Company’s stockholders as promptly as reasonably practicable following
filing with the SEC. The Company agrees to consult with Royal Gold prior to
responding to SEC comments with respect to the preliminary Company Proxy
Statement. Each of Royal Gold and the Company agree to correct any information
provided by it for use in the Company Proxy Statement which shall have become
false or misleading and the Company shall promptly prepare and mail to its
stockholders an amendment or supplement setting forth any such correction. The
Company shall as soon as reasonably practicable (i) notify Royal Gold of the
receipt of any comments from the SEC with respect to the Company Proxy Statement
and any request by the SEC for any amendment to the Company Proxy Statement or
for additional information and (ii) provide Royal Gold with copies of all
written correspondence between the Company and its Representatives, on the one
hand, and the SEC, on the other hand, with respect to the Company Proxy
Statement.
 
 
11

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Section 4.06 Notices of Certain Events.  The Company shall notify Royal Gold,
and Royal Gold shall notify the Company, promptly of (i) any notice from any
Person alleging that the consent of such Person is or may be required in
connection with the Transactions, (ii) any notice from any Governmental Entity
in connection with the Transactions, (iii) any Legal Actions commenced, or to
such party’s Knowledge, threatened, against the Company or any of its
Subsidiaries or Royal Gold or its Subsidiaries, as applicable, that are related
to the Transactions, and (iv) any event, change or effect between the date of
this Agreement and the Closing which causes or is reasonably likely to cause the
failure of the conditions set forth in Section 5.02 of this Agreement (in the
case of the Company and its Subsidiaries) or Section 5.03 of this Agreement (in
the case of Royal Gold), to be satisfied. In no event shall (x) the delivery of
any notice by a party pursuant to this Section 4.06 limit or otherwise affect
the respective rights, obligations, representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under this Agreement, or (y) disclosure by the Company or Royal Gold be deemed
to amend or supplement the Company Disclosure Letter or constitute an exception
to any representation or warranty. This Section 4.06 shall not constitute a
covenant or agreement for purposes of Section 5.02(b) or Section 5.03(b).
 
Section 4.07 Reasonable Best Efforts.
 
(a) Upon the terms and subject to the conditions set forth in this Agreement
(including those contained in this Section 4.07), each of the parties hereto
shall, and shall cause its Subsidiaries to, use its reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, and to satisfy all
conditions to, in the most expeditious manner practicable, the Transactions,
including (i) the obtaining of all necessary permits, waivers, Consents,
approvals and actions or nonactions from Governmental Entities and the making of
all necessary registrations and filings (including filings with Governmental
Entities) and the taking of all steps as may be necessary to obtain an approval
or waiver from, or to avoid an action or proceeding by, any Governmental
Entities, (ii) the obtaining of all necessary consents or waivers from third
parties, and (iii) the execution and delivery of any additional instruments
necessary to consummate the Transactions and to fully carry out the purposes of
this Agreement and the other Transaction Agreements. The Company and Royal Gold
shall, subject to applicable Law, promptly (x) cooperate and coordinate with the
other in the taking of the actions contemplated by clauses (i), (ii) and (iii)
immediately above and (y) supply the other with any information that may be
reasonably required in order to effectuate the taking of such actions. Each
party hereto shall promptly inform the other party or parties hereto, as the
case may be, of any notice from any Governmental Entity regarding any of the
Transactions. If the Company or Royal Gold receives a request for additional
information or documentary material from any Governmental Entity with respect to
the Transactions, then it shall use reasonable best efforts to make, or cause to
be made, as soon as reasonably practicable and after consultation with the other
party, an appropriate response in compliance with such request, and, if
permitted by applicable Law and by any applicable Governmental Entity, provide
the other party’s counsel with advance notice and the opportunity to attend and
participate in any meeting with any Governmental Entity in respect of any filing
made thereto in connection with the Transactions.
 
 
12

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(b) In the event that any administrative or judicial action or proceeding is
instituted (or threatened to be instituted) by a Governmental Entity or private
party challenging the Transactions or any Transaction Agreement, the Company
shall cooperate in all respects with Royal Gold and shall use its reasonable
best efforts to contest and resist any such action or proceeding and to have
vacated, lifted, reversed or overturned any Order, whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents or
restricts consummation of the Transactions. Notwithstanding anything in this
Agreement to the contrary, none of Royal Gold or any of its Affiliates shall be
required to defend, contest or resist any action or proceeding, whether judicial
or administrative, or to take any action to have vacated, lifted, reversed or
overturned any Order, in connection with the Transactions.
 
Section 4.08 Public Announcements.  The initial press release with respect to
this Agreement and the Transactions shall be a release mutually agreed to by the
Company and Royal Gold. Thereafter, each of the Company and Royal Gold agrees
that no public release or announcement concerning the Transactions shall be
issued by any party without the prior written consent of the Company and Royal
Gold (which consent shall not be unreasonably withheld, conditioned or delayed),
except as such release or announcement may be permitted by Section 4.04 or
required by applicable Law or the rules or regulations of any applicable United
States securities exchange or Governmental Entity to which the relevant party is
subject, wherever situated, in which case the party required to make the release
or announcement shall consult with the other party about, and allow the other
party reasonable time to comment on such release or announcement in advance of
such issuance.
 
Section 4.09 Formation of the Joint Venture.  Prior to the Closing, the parties,
directly or through their respective wholly-owned subsidiaries, will cause the
Joint Venture to be duly formed by filing the Joint Venture Certificate with the
Secretary of State of the State of Delaware and paying all Expenses associated
therewith (which Expenses shall be paid by Royal Gold and chargeable to the
Joint Venture).
 
ARTICLE V
Conditions
 
Section 5.01 Conditions to Each Party’s Obligation to Effect the
Transactions.  The respective obligations of each party to this Agreement to
effect the Transactions is subject to the satisfaction or waiver on or prior to
the Closing Date of each of the following conditions:
 
(a) Company Stockholder Approval.  The Transactions will have been duly approved
by the Requisite Company Vote.
 
 
13

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(b) No Injunctions, Restraints or Illegality.  No Governmental Entity having
jurisdiction over any party hereto shall have enacted, issued, promulgated,
enforced or entered any Laws or Orders, whether temporary, preliminary or
permanent, that make illegal, enjoin or otherwise prohibit consummation of the
Transactions.
 
(c) Governmental Consents.  All consents, approvals and other authorizations of
any Governmental Entity or other Person set forth in Section 5.01 of the Company
Disclosure Letter and required to consummate the Transaction shall have been
obtained, and shall remain in full force and effect.
 
Section 5.02 Conditions to Obligations of Royal Gold.  The obligations of Royal
Gold to effect the Transaction are also subject to the satisfaction or waiver by
Royal Gold on or prior to the Closing Date of the following conditions:
 
(a) Representations and Warranties.  (i) The representations and warranties of
the Company (other than in Section 2.01, Section 2.02(a), Section 2.02(d),
Section 2.04(a) and Section 2.05) set forth in Article II of this Agreement
shall be true and correct in all respects (without giving effect to any
limitation indicated by the words “Company Material Adverse Effect,” “in all
material respects,” “in any material respect,” “material” or “materially”) as of
the date of this Agreement and as of immediately prior to the Closing, as if
made at and as of such time (except those representations and warranties that
address matters only as of a particular date, which shall be true and correct in
all respects as of that date), except where the failure of such representations
and warranties to be so true and correct would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect, and
(ii) the representations and warranties contained in Section 2.01, Section
2.02(a), Section 2.02(d), Section 2.04(a) and Section 2.05 shall be true and
correct in all respects as of the date of this Agreement and as of immediately
prior to the Closing, as if made at and as of such time (except those
representations and warranties that address matters only as of a particular
date, which shall be true and correct in all respects as of that date).
 
(b) Performance of Covenants.  The Company shall have performed in all material
respects all obligations, and complied in all material respects with the
agreements and covenants, required to be performed by or complied with by it
hereunder.
 
(c) Officers Certificate.  Royal Gold will have received a certificate, signed
by the chief executive officer or chief financial officer of the Company,
certifying as to the matters set forth in Section 5.02(a) and Section 5.02(b)
hereof.
 
(d) Joint Venture Agreement.  Royal Gold will have received the Joint Venture
agreement, duly executed by the Company.
 
(e) Tetlin Estoppel.  Royal Gold will have received the Tetlin Estoppel, duly
executed by the Company and Tetlin.
 
(f) Tetlin Stability Agreement.  Royal Gold will have received the Tetlin
Stability Agreement, duly executed by the Company and Tetlin.
 
 
14

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(g) Tetlin Resolution (Council).  Royal Gold will have received a copy of the
Tetlin Resolution (Council), duly certified by Tetlin.
 
(h) Tetlin Resolution (Tribe).  Royal Gold will have received a copy the Tetlin
Resolution (Tribe), duly certified by Tetlin.
 
(i) Tetlin Ordinance.  Royal Gold will have received a copy of the Tetlin
Ordinance in the form enacted.
 
(j) Tetlin Legal Opinion.  Royal Gold will have received a copy of a legal
opinion addressed to CORE upon which the Joint Venture may rely from Sonosky,
Chambers, Sachse, Endreson & Perry, LLP, legal counsel to Tetlin, with regard to
(i) the validity of all actions taken by the Tetlin Village Council and the
tribal members of Tetlin to enact the Tetlin Resolution (Council), the Tetlin
Resolution (Tribe) and the Tetlin Ordinance and (ii) the validity and
enforceability of the Tetlin Estoppel and Tetlin Stability Agreement, in form
and substance reasonably satisfactory to Royal Gold.
 
(k) Assignment Agreements.  Royal Gold will have received the Assignment
Agreements, duly executed by the Company and the Joint Venture.
 
(l) Termination of Agreements.  Royal Gold will have received evidence to its
reasonable satisfaction that all of the Subject Agreements have been terminated
and that all obligations of the Company and its Affiliates thereunder have been
satisfied in full.
 
(m) Obligations under Engagement Letter.  All obligations of the Company to the
Company Financial Advisor pursuant to the Engagement Letter as of the Closing
will have been satisfied in full.
 
Section 5.03 Conditions to Obligation of the Company.  The obligation of the
Company to effect the Transactions is also subject to the satisfaction or waiver
by the Company on or prior to the Closing Date of the following conditions:
 
(a) Representations and Warranties.  (i) The representations and warranties of
Royal Gold (other than Section 3.01 and Section 3.02(a)) set forth in Article
III of this Agreement shall be true and correct in all respects (without giving
effect to any limitation indicated by the words “Royal Gold Material Adverse
Effect,” “in all material respects,” “in any material respect,” “material” or
“materially”) as of the date of this Agreement and as of immediately prior to
the Closing, as if made at and as of such time (except those representations and
warranties that address matters only as of a particular date, which shall be
true and correct in all respects as of that date), except where the failure of
such representations and warranties to be so true and correct would not
reasonably be expected to have, individually or in the aggregate, a Royal Gold
Material Adverse Effect on Royal Gold’s ability to consummate the Transactions
and (ii) the representations and warranties contained in Section 3.01 and
Section 3.02(a) shall be true and correct in all respects as of the date of this
Agreement and as of immediately prior to the Closing, as if made at and as of
such time (except those representations and warranties that address matters only
as of a particular date, which shall be true and correct in all respects as of
that date).
 
 
15

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(b) Performance of Covenants.  Royal Gold shall have performed in all material
respects all obligations, and complied in all material respects with the
agreements and covenants, required to be performed by or complied with by them
hereunder.
 
(c) Officers Certificate.  The Company will have received a certificate, signed
by an officer of Royal Gold, certifying as to the matters set forth in Section
5.03(a) and Section 5.03(b).
 
(d) Joint Venture Agreement.  The Company will have received the Joint Venture
agreement, duly executed by Royal Gold.
 
(e) Payment.  Contemporaneously with the Closing, Royal Gold will pay (i) an
amount equal to $5,000,000 to the Business Account, which shall constitute the
Royal Initial Contribution and (ii) an amount equal to $750,000 to the Company
by wire transfer of immediately available funds to an account or accounts
designated by the Company in writing at least two (2) Business Days prior to the
Closing.
 
ARTICLE VI
Termination, Amendment and Waiver
 
Section 6.01 Termination By Mutual Consent.  This Agreement may be terminated at
any time prior to the Closing (notwithstanding any approval of the Transactions
by the stockholders of the Company) by mutual written consent of Royal Gold and
the Company.
 
Section 6.02 Termination By Either Royal Gold or the Company.  This Agreement
may be terminated by either Royal Gold or the Company at any time prior to the
Closing (notwithstanding any approval of the Transactions by the stockholders of
the Company):
 
(a) if the Transaction has not been consummated on or before January 31, 2015
(the “End Date”); provided, however, that the right to terminate this Agreement
pursuant to this Section 6.02(a) shall not be available to any party whose
breach of any representation, warranty, covenant or agreement set forth in this
Agreement has been the cause of, or resulted in, the failure of the Transactions
to be consummated on or before the End Date;
 
(b) if any Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any Law or Order making illegal,
permanently enjoining or otherwise permanently prohibiting the consummation of
the Transactions, and such Law or Order shall have become final and
nonappealable; provided, however, that the right to terminate this Agreement
pursuant to this Section 6.02(b) shall not be available to any party whose
breach of any representation, warranty, covenant or agreement set forth in this
Agreement has been the cause of, or resulted in, the issuance, promulgation,
enforcement or entry of any such Law or Order; or
 
 
16

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(c) if this Agreement has been submitted to the stockholders of the Company for
adoption at a duly convened Company Stockholders Meeting and the Requisite
Company Vote shall not have been obtained at such meeting (including any
adjournment or postponement thereof).
 
Section 6.03 Termination By Royal Gold.  This Agreement may be terminated by
Royal Gold at any time prior to the Closing (notwithstanding any approval of the
Transactions by the stockholders of the Company):
 
(a) if (i) a Company Adverse Recommendation Change shall have occurred, (ii) the
Company shall have entered into, or publicly announced its intention to enter
into, an Alternative Transaction Agreement (other than an Acceptable
Confidentiality Agreement), (iii) the Company shall have breached or failed to
perform in any material respect any of the covenants and agreements set forth in
Section 4.04, (iv) the Company Board fails to reaffirm the Company Board
Recommendation (and recommend against such Alternative Proposal) within ten (10)
Business Days after the date any Alternative Proposal (or material modification
thereto) is first publicly disclosed by the Company or publicly disclosed or
commenced by the Person making such Alternative Proposal, (v) a tender offer or
exchange offer relating to Company Common Stock shall have been commenced by a
Person unaffiliated with Royal Gold and the Company shall not have sent to its
stockholders pursuant to Rule 14e-2 under the Securities Act, within ten (10)
Business Days after such tender offer or exchange offer is first published, sent
or given, a statement reaffirming the Company Board Recommendation and
recommending that stockholders reject such tender or exchange offer, or (vi) the
Company or the Company Board (or any committee thereof) shall publicly announce
its intentions to do any of actions specified in this Section 6.03(a); or
 
(b) if there shall have been a breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement such that
the conditions to the Closing of the Transactions would not be satisfied and, in
either such case, such breach is incapable of being cured by the End Date;
provided that Royal Gold shall have given the Company at least three (3) days
written notice prior to such termination stating Royal Gold’s intention to
terminate this Agreement pursuant to this Section 6.03(b).
 
Section 6.04 Termination By the Company.  This Agreement may be terminated by
the Company at any time prior to the Closing (notwithstanding, in the case of
Section 6.04(b) immediately below, any approval of the Transactions by the
stockholders of the Company):
 
(a) if prior to the receipt of the Requisite Company Vote at the Company
Stockholders Meeting, the Company Board authorizes the Company, in full
compliance with the terms of this Agreement, including Section 4.04(b) and
Section 4.04(d) hereof, to enter into an Alternative Transaction Agreement
(other than an Acceptable Confidentiality Agreement) in respect of a Superior
Proposal; provided that the Company shall have paid any amounts due pursuant to
Section 6.06 hereof in accordance with the terms, and at the times, specified
therein; and provided further that in the event of such termination, the Company
substantially concurrently enters into such Alternative Transaction Agreement;
or
 
 
17

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(b) if there shall have been a breach of any representation, warranty, covenant
or agreement on the part of Royal Gold set forth in this Agreement such that the
conditions to the Closing of the Transactions set forth in Section 5.03(a) or
Section 5.03(b), as applicable, would not be satisfied and, in either such case,
such breach is incapable of being cured by the End Date; provided that the
Company shall have given Royal Gold at least three (3) days written notice prior
to such termination stating the Company’s intention to terminate this Agreement
pursuant to this Section 6.04(b).
 
Section 6.05 Notice of Termination; Effect of Termination.  The party desiring
to terminate this Agreement pursuant to this Article VI (other than pursuant to
Section 6.01) shall deliver written notice of such termination to each other
party hereto specifying with particularity the reason for such termination, and
any such termination in accordance with Section 6.05 shall be effective
immediately upon delivery of such written notice to the other party. If this
Agreement is terminated pursuant to this Article VI, it will become void and of
no further force and effect, with no liability on the part of any party to this
Agreement (or any stockholder, director, officer, employee, agent or
Representative of such party) to any other party hereto, except (i) with respect
to Section 4.03(b), this Section 6.05, Section 6.06 and Article VII (and any
related definitions contained in any such Sections or Article), which shall
remain in full force and effect and (ii) with respect to any liabilities or
damages incurred or suffered by a party, to the extent such liabilities or
damages were the result of fraud or the breach by another party of any of its
representations, warranties, covenants or other agreements set forth in this
Agreement.
 
Section 6.06 Fees and Expenses Following Termination.
 
(a) If this Agreement is terminated by Royal Gold pursuant to Section 6.03(a) or
Section 6.03(b), or by the Company pursuant to Section 6.04(a), then the Company
shall pay to Royal Gold (by wire transfer of immediately available funds) a fee
in an amount equal to the Termination Fee, as the sole and exclusive remedy for
any such termination, within (i) two (2) Business Days after such termination
(in the case of a termination in accordance with Section 6.03(a) or Section
6.03(b)) and (ii) at or prior to such termination (in the case of a termination
in accordance with Section 6.04(a)).
 
(b) If (i) this Agreement is terminated by either Royal Gold or the Company
pursuant to Section 6.02(a) provided that the Requisite Company Vote shall not
have been obtained at the Company Stockholders Meeting (including any
adjournment or postponement thereof) and, prior to such termination, an
Alternative Proposal shall have been publicly disclosed or otherwise made or
communicated to the Company or the Company Board, and not withdrawn, and
(ii) within twelve (12) months following the date of such termination of this
Agreement the Company shall have entered into a definitive agreement with
respect to such Alternative Proposal, or such Alternative Proposal shall have
been consummated, then in any such event the Company shall pay to Royal Gold (by
wire transfer of immediately available funds), immediately prior to and as a
condition to consummating such transaction, the Termination Fee as the sole and
exclusive remedy for such termination. If a Person (other than Royal Gold) makes
an Alternative Proposal that has been publicly disclosed and subsequently
withdrawn prior to such termination and, within twelve (12) months following the
date of the termination of this Agreement, such Person or any of its Affiliates
makes an Alternative Proposal that is publicly disclosed, such initial
Alternative Proposal shall be deemed to have been “not withdrawn” for purposes
of this paragraph (d).
 
 
18

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
(c) The Company acknowledges and hereby agrees that the provisions of this
Section 6.06 are an integral part of the transactions contemplated by this
Agreement (including the Transaction), and that, without such provisions, Royal
Gold would not have entered into this Agreement. If the Company shall fail to
pay in a timely manner the amounts due pursuant to this Section 6.06, and, in
order to obtain such payment, Royal Gold makes a claim against the Company that
results in a judgment against the Company, the Company shall pay to Royal Gold
the reasonable costs and expenses of Royal Gold (including its reasonable
attorneys’ fees and expenses) incurred or accrued in connection with such suit,
together with interest on the amounts set forth in this Section 6.06 at the
prime lending rate prevailing during such period as published in The Wall Street
Journal. Any interest payable hereunder shall be calculated on a daily basis
from the date such amounts were required to be paid until (but excluding) the
date of actual payment, and on the basis of a 360-day year. The parties
acknowledge and agree that in no event shall the Company be obligated to pay the
Termination Fee on more than one occasion.
 
(d) Except as expressly set forth in this Section 6.06, all Expenses incurred in
connection with this Agreement and the Transactions will be paid by the party
incurring such Expenses.
 
Section 6.07 Amendment.  At any time prior to the Closing, this Agreement may be
amended or supplemented in any and all respects, whether before or after receipt
of the Requisite Company Vote, by written agreement signed by each of the
parties hereto; provided, however, that following the receipt of the Requisite
Company Vote, there shall be no amendment or supplement to the provisions of
this Agreement which by Law or in accordance with the rules of any relevant self
regulatory organization would require further approval by the holders of Company
Common Stock without such approval.
 
Section 6.08 Extension; Waiver.  At any time prior to the Closing, Royal Gold or
the Company may (a) extend the time for the performance of any of the
obligations of the other party, (b) waive any inaccuracies in the
representations and warranties of the other party contained in this Agreement or
in any document delivered under this Agreement, or (c) unless prohibited by
applicable Law, waive compliance with any of the covenants, agreements or
conditions contained in this Agreement. Any agreement on the part of a party to
any extension or waiver will be valid only if set forth in an instrument in
writing signed by such party. The failure of any party to assert any of its
rights under this Agreement or otherwise will not constitute a waiver of such
rights.
 
ARTICLE VII
Miscellaneous
 
Section 7.01 Definitions.  For purposes of this Agreement, the following terms
will have the following meanings when used herein with initial capital letters:
 
 
19

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
“Acceptable Confidentiality Agreement” means a confidentiality and standstill
agreement that contains confidentiality and standstill provisions that are no
less favorable to the Company than those contained in the Confidentiality
Agreement.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person. For the purposes of this definition, “control” (including, the
terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by Contract or
otherwise.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Alternative Proposal” means a proposal or offer from, or indication of interest
in making a proposal or offer by, any Person (other than Royal Gold and its
Subsidiaries, including Royal Gold) relating to any (a) direct or indirect
acquisition of all or substantially all of the Contributed Assets, (b) direct or
indirect acquisition of twenty percent (20%) or more of voting equity interests
of the Company, (c) any tender offer or exchange offer for any securities of the
Company, merger, consolidation, other business combination or similar
transaction involving the Company or any of its Subsidiaries, or liquidation or
dissolution (or the adoption of a plan of liquidation or dissolution) of the
Company or the declaration or payment of an extraordinary dividend (whether in
cash or other property) by the Company.
 
“Alternative Transaction Agreement” has the meaning set forth in Section
4.04(a).
 
“Assignment Agreement(s)” means one or more agreements by and between the
Company or its wholly-owned subsidiary and the Joint Venture in respect of the
assignment and conveyance of the Contributed Assets substantially in the form of
Exhibit B attached hereto.
 
“Business Day” means any day, other than Saturday, Sunday or any day on which
banking institutions located in Denver, Colorado, Wilmington, Delaware and New
York, New York are authorized or required by Law or other governmental action to
close.
 
“Business Account” has the meaning set forth in the Joint Venture Agreement.
 
“Closing” has the meaning set forth in Section 1.01.
 
“Closing Date” has the meaning set forth in Section 1.01.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Adverse Recommendation Change” has the meaning set forth in Section
4.04(a).
 
“Company Board” has the meaning set forth in the Recitals.
 
“Company Board Recommendation” has the meaning set forth in Section 2.02(d).
 
 
20

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
“Company Common Stock” means each share of common stock, par value $0.01 per
share, of the Company.
 
“Company Disclosure Letter” has the meaning set forth in the introductory
language in Article II.
 
“Company Financial Advisor” means Petrie Partners, LLC.
 
“Company Material Adverse Effect” means any event, occurrence, fact, condition
or change that is, individually or in the aggregate, materially adverse to (i)
the business, condition (financial or otherwise), liabilities or assets
comprising the Contributed Assets or (ii) the ability of the Company to
consummate the Transaction on a timely basis; provided, however, a Company
Material Adverse Effect shall not be deemed to include events, occurrences,
facts, conditions or changes arising out of, relating to or resulting from: (a)
changes generally affecting the economy, financial or securities markets; (b)
any natural disaster or any outbreak or escalation of war or any act of
terrorism; (c) changes in Laws; (d) changes or developments in prices for gold
or other commodities; or (e) general conditions in the industry in which the
Company and its Subsidiaries operate; provided further, however, that any event,
change and effect referred to in clauses (a) through (e) immediately above shall
be taken into account in determining whether a Company Material Adverse Effect
has occurred or would reasonably be expected to occur to the extent that such
event, change or effect has a disproportionate effect on the Contributed Assets,
compared to other participants in the gold mining and exploration industry.
 
“Company Proxy Statement” has the meaning set forth in Section 2.06.
 
“Company Stockholders Meeting” means the 2014 annual meeting or any special
meeting of the Stockholders of the Company to be held to, among other items,
consider the approval of the Transactions.
 
“Confidentiality Agreement” has the meaning set forth in Section 4.03.
 
“Consent” has the meaning set forth in Section 2.02(c).
 
“Contracts” means any contracts, agreements, licenses, notes, bonds, mortgages,
indentures, leases or other binding instruments or binding commitments, whether
written or oral.
 
“Contributed Assets” has the meaning set forth in the Joint Venture Agreement.
 
“DGCL” means the Delaware General Corporation Law.
 
“End Date” has the meaning set forth in Section 6.02(a).
 
“Engagement Letter” means that certain engagement letter by and between the
Company and the Company Financial Advisor dated as of January 25, 2014.
 
“Exchange Act” has the meaning set forth in Section 2.02(c).
 
 
21

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
“Expenses”  means, with respect to any Person, all reasonable and documented
out-of-pocket fees and expenses (including all fees and expenses of counsel,
accountants, financial advisors and investment bankers of such Person and its
Affiliates), incurred by such Person or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution and
performance of this Agreement, the other Transaction Agreements and the
Transactions, any litigation with respect thereto, the preparation, printing,
filing and mailing of the Proxy Statement, the filing of any required notices in
connection with other regulatory approvals, and all other matters related to the
Transaction.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Entity” has the meaning set forth in Section 2.02(c).
 
“Joint Venture” means Tanana Gold, LLC, a Delaware limited liability company.
 
“Joint Venture Agreement” means that certain Limited Liability Company Agreement
of the Joint Venture by and between the Company and Royal Gold (or their
Affiliates) in the form attached as Exhibit C hereto.
 
“Joint Venture Certificate” means that certain Certificate of Formation of the
Joint Venture in the form attached as Exhibit D hereto.
 
“Knowledge” has the meaning set forth in the Joint Venture Agreement.
 
“Laws” means any domestic or foreign laws, common law, statutes, ordinances,
rules, regulations, codes, Orders or legally enforceable requirements enacted,
issued, adopted, promulgated, enforced, ordered or applied by any Governmental
Entity.
 
“Legal Action” has the meaning set forth in Section 2.03.
 
“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations, options, rights of first
refusal, rights of first offer and security interests of any kind or nature
whatsoever.
 
“Material Contract” has the meaning set forth in the Joint Venture Agreement.
 
“Notice Period” has the meaning set forth in Section 4.04(d).
 
“Order” has the meaning set forth in Section 2.03.
 
“Permitted Liens” means (a) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith (provided appropriate reserves required
pursuant to GAAP have been made in respect thereof), (b) mechanics’, carriers’,
workers’, repairers’ and similar statutory Liens arising or incurred in the
ordinary course of business for amounts which are not delinquent or which are
being contested by appropriate proceedings (provided appropriate reserves
required pursuant to GAAP have been made in respect thereof), (c) zoning,
entitlement, building and other land use regulations imposed by Governmental
Entities having jurisdiction over such Person’s owned or leased real property,
which are not violated by the current use and operation of such real property,
(d) covenants, conditions, restrictions, easements and other similar
non-monetary matters of record affecting title to such Person’s owned or leased
real property, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses, (e) any right of way or easement related to public roads
and highways, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses, (f) Liens arising under workers’ compensation, unemployment
insurance, social security, retirement and similar legislation and (g) with
respect to the Contributed Assets, such Liens as would reasonably be expected to
be shown on a title report, including those Liens set forth on Section 7.01(a)
of the Company Disclosure Letter.
 
 
22

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity and other entity and group (which term will
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).
 
“Properties” has the meaning set forth in the Joint Venture Agreement.
 
“Representatives” has the meaning set forth in Section 4.04(a).
 
“Requisite Company Vote” has the meaning set forth in Section 2.02(a).
 
“Royal Gold” has the meaning set forth in the Preamble.
 
“Royal Gold Material Adverse Effect” means any event, occurrence, fact,
condition or change that is, individually or in the aggregate, materially
adverse to the ability of Royal Gold to consummate the Transaction on a timely
basis; provided, however, a Royal Gold Material Adverse Effect shall not be
deemed to include events, occurrences, facts, conditions or changes arising out
of, relating to or resulting from: (a) changes generally affecting the economy,
financial or securities markets; (b) any natural disaster or any outbreak or
escalation of war or any act of terrorism; (c) changes in Laws; (d) changes or
developments in prices for gold or other commodities; or (e) general conditions
in the industry in which Royal Gold and its Subsidiaries operate; provided
further, however, that any event, change and effect referred to in clauses (a)
through (e) immediately above shall be taken into account in determining whether
a Royal Gold Material Adverse Effect has occurred or would reasonably be
expected to occur to the extent that such event, change or effect has a
disproportionate effect on Royal Gold, compared to other participants in the
gold mining and exploration industry.
 
“Royal Initial Contribution” has the meaning set forth in the Joint Venture
Agreement.
 
“SEC” has the meaning set forth in Section 2.02(c).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
 
23

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
“Subject Agreements” means (i) the Amended and Restated Professional Services
Agreement, dated as of November 1, 2010 between Avalon Development Corporation
and the Company, and (ii) the Consulting Agreement dated as of October 15, 2010
between Mr. Donald Adams and the Company.
 
“Subsidiary” means, when used with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries, or by such party and one or more of its subsidiaries.
 
“Superior Proposal” means a bona fide written Alternative Proposal involving the
direct or indirect acquisition of all or substantially all of the Contributed
Assets or a merger, consolidation or other business combination, tender offer or
exchange offer for a majority of the outstanding Company Common Stock, that the
Company Board determines in good faith (after consultation with outside legal
counsel and the Company Financial Advisor) is more favorable to the holders of
Company Common Stock than the transactions contemplated by this Agreement,
taking into account (a) all financial considerations, (b) the identity and
reliability of the third party making such Alternative Proposal, (c) the
anticipated timing, conditions (including any financing or other condition or
the reliability of any debt or equity funding commitments) and prospects for
prompt completion of such Alternative Proposal, (d) the other terms and
conditions of such Alternative Proposal and the implications thereof on the
Company and the development of the Properties, including relevant legal,
regulatory and other aspects of such Alternative Proposal deemed relevant by the
Company Board and (e) any revisions to the terms of this Agreement and the
Transaction agreed to by Royal Gold during the Notice Period set forth in
Section 4.04(d).
 
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.
 
“Termination Fee” means $1,000,000.
 
“Tetlin” has the meaning set forth in the Joint Venture Agreement.
 
“Tetlin Estoppel” means that certain Estoppel and Agreement, in substantially
the form attached as Exhibit E hereto.
 
“Tetlin Lease” has the meaning set forth in the Joint Venture Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
“Tetlin Ordinance” means that certain Tetlin ordinance on Limitation on
Application of Tetlin Law to Existing Mineral Lease in substantially the form
attached as Exhibit I hereto.
 
“Tetlin Resolution (Council)” means that certain Resolution of the Tetlin
Village Council in substantially the form of Exhibit G hereto.
 
“Tetlin Resolution (Tribe)” means that certain Resolution of the tribal members
of Tetlin in substantially the form of Exhibit H hereto.
 
“Tetlin Stability Agreement” means that certain agreement by and between the
Company and Tetlin in substantially the form attached as Exhibit F hereto.
 
“Transaction” means, collectively, the transactions contemplated by the
Transaction Agreements.
 
“Transaction Agreements” means, collectively, (i) this Agreement, (ii) the
Assignment Agreements, (iii) the Joint Venture Agreement, (iv) the Joint Venture
Certificate, (v) the Tetlin Estoppel Certificate and (vi) the Tetlin Stability
Agreement.
 
“Voting Agreement” has the meaning set forth in the Recitals.
 
Section 7.02 Interpretation; Construction.
 
(a) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to a Section, Exhibit or Schedule, such reference shall be to
a Section of, Exhibit to or Schedule of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” A reference in this Agreement to $ or dollars is to U.S. dollars.
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. References to “this Agreement” shall
include the Company Disclosure Letter.
 
(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
Section 7.03 Survival.  None of the representations and warranties contained in
this Agreement or in any instrument delivered under this Agreement will survive
the Closing; provided that the foregoing shall not affect the survival of
representations and warranties contained in any other Transaction Agreement.
This Section 7.03 does not limit any covenant of the parties to this Agreement
which, by its terms, contemplates performance after the Closing. The
Confidentiality Agreement will survive termination of this Agreement in
accordance with its terms.
 
 
25

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Section 7.04 Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of Laws
of any jurisdiction other than those of the State of Delaware.
 
Section 7.05 Submission to Jurisdiction.  Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by any other party hereto or its successors or assigns
shall be brought and determined exclusively in the Delaware Chancery Court or in
the event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the any federal court located in
the State of Delaware. Each of the parties hereto agrees that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 7.07 or in such other manner as may be permitted by
applicable Laws, will be valid and sufficient service thereof. Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court or tribunal other than
the aforesaid courts.
 
Section 7.06 Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE
EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.06.
 
 
26

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Section 7.07 Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient, or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7.07):
 


 
If to Royal Gold, to:
 
Royal Gold, Inc.
1660 Wynkoop Street,
Denver, CO  80202
Attention:  General Counsel
Facsimile:  (303) 595-9385
     
with a copy (which will
not constitute notice to
Royal Gold) to:
 
Hogan Lovells US LLP
One Tabor Center
1200 17th St., Suite 1500
Denver, CO 80202
Facsimile: (303) 899-7333
Attention:  Paul Hilton
     
If to the Company, to:
 
Contango Ore, Inc.
3700 Buffalo Speedway, Ste. 925
Houston, TX
Facsimile: 713.621.7329
Attention: Brad Juneau
     
with a copy (which will
not constitute notice to
the Company) to:
 
Morgan, Lewis & Bockius LLP
300 S. Grand Ave, 22nd Fl.
Los Angeles, CA  90071
Facsimile: (213) 612-2501
Attention: Richard A. Shortz

 
or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.
 
Section 7.08 Entire Agreement.  This Agreement (including the Exhibits to this
Agreement), the Company Disclosure Letter and the Confidentiality Agreement
constitute the entire agreement among the parties with respect to the subject
matter of this Agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement. In the event of any
inconsistency between the statements in the body of this Agreement, the
Confidentiality Agreement and the Company Disclosure Letter (other than an
exception expressly set forth as such in the Company Disclosure Letter), the
statements in the body of this Agreement will control.
 
 
27

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Section 7.09 No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and respective
successors and nothing herein, express or implied, is intended to or shall
confer upon any other Person or entity any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
 
Section 7.10 Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 7.11 Assignment.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that prior to
the Closing, Royal Gold may, without the prior written consent of the Company,
assign all or any portion of its rights under this Agreement one or more of its
direct or indirect wholly-owned subsidiaries. No assignment shall relieve the
assigning party of any of its obligations or liability hereunder.
 
Section 7.12 Remedies.  Except as otherwise provided in this Agreement, any and
all remedies expressly conferred upon a party to this Agreement will be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at Law or in equity. The exercise by a party to this Agreement of any
one remedy will not preclude the exercise by it of any other remedy.
 
Section 7.13 Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof in any federal court located in the State of Delaware or any Delaware
state court, in addition to any other remedy to which they are entitled at Law
or in equity.
 
 
28

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
Section 7.14 Counterparts; Effectiveness.  This Agreement may be executed in any
number of counterparts, all of which will be one and the same agreement. This
Agreement will become effective when each party to this Agreement will have
received counterparts signed by all of the other parties.
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 

 
CONTANGO ORE, INC.
               
By:
/s/ John B. Juneau
    Name: John B. Juneau   Title:   President and Chief Executive Officer

 
 

 
ROYAL GOLD, INC.
               
By:
/s/ Tony A. Jensen
    Name: Tony A. Jensen   Title:   President and Chief Executive Officer

 